Citation Nr: 9929165	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-14 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for facial scars.

2.  Entitlement to service connection for gastrointestinal 
disability.

3.  Entitlement to service connection for shortening of left 
leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for numerous 
disorders.  Although the veteran initiated an appeal of all 
of those issues, he subsequently limited his appeal to the 
issues identified on the title page of this decision.  In 
addition, although the veteran requested a Board hearing at a 
local VA office (Travel Board hearing),  he subsequently 
withdrew that request.

The Board further notes that in a July 1998 statement, the 
veteran alleged that he injured his back in service and has 
had chronic back pain since then, thereby raising the issue 
of entitlement to service connection for back disability.  
This claim has not been adjudicated by the RO.  Therefore, it 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The claim for service connection for gastrointestinal 
disability is not plausible.

2.  All available evidence necessary for an equitable 
disposition of the claims for service connection for 
shortening of the left leg and a scar above the right eye has 
been obtained.

3.  The veteran has facial scars due to service trauma.

4.  Shortening of the left leg is unrelated to service. 



CONCLUSIONS OF LAW

1.  Facial scars were incurred in active duty.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The claim for service connection for gastrointestinal 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  Shortening of the left leg is not due to a disease or 
injury incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question is whether the veteran's claims for 
service connection are well grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must 
be more than a mere allegation; the claim must be accompanied 
by evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  There can be no valid claim without competent 
evidence of a current disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Anderson v. Brown, 9 
Vet. App. 542, 545 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

I.  Service Connection for a Scar above the Right Eye

The veteran alleges that he fell in the shower in July 1953 
and sustained a cut above his right eye which required 
sutures and left a scar.  These are matters susceptible to 
lay observation.  Therefore, the Board has found the 
veteran's claim to be well grounded.

The service medical records contain a notation dated July 31, 
1953, that the veteran fell in the shower room and required 
sutures.  In addition, a notation dated August 4, 1953, notes 
that the sutures where to be removed and dressed if 
necessary.  Although these records do not specify the area 
affected by the injury, the veteran has submitted a copy of a 
photograph of himself, which he has indicated was taken 
during boot camp in 1953.  The photograph depicts the veteran 
with a bandage located above his right eye.  The record also 
contains a September 1982 letter from Pacifico Dorado, M.D., 
which indicates that the veteran had scars on the left upper 
lip and in the right and left frontal regions due to service.  
Although the report of the veteran's examination for 
discharge does not indicate that these scars were found, the 
Board is satisfied that the evidence supportive of the claim 
is at least in equipoise with that against the claim.  
Accordingly, service connection is warranted for facial 
scars.  38 U.S.C.A. § 5107(b). 

II.  Service Connection for Gastrointestinal Disability

The service medical records show that the veteran was treated 
for gastroenteritis in June 1953.  The service medical 
records are otherwise negative for evidence of any 
gastrointestinal disorder.  The April 1955 separation 
examination report notes that the veteran's abdomen and 
viscera were found to be normal.

There is no post-service medical evidence of record 
suggesting the presence of any gastrointestinal disorder 
until decades following the veteran's discharge from service 
or suggesting that any current gastrointestinal disorder is 
etiologically related to service.  The evidence of a nexus 
between current gastrointestinal disability and service is 
limited to the veteran's own statements.  However, he is not 
competent to render a medical diagnosis or an opinion 
concerning medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Consequently, the claim for 
service connection for gastrointestinal disability must be 
denied as not well grounded.

III.  Service Connection for Shortening of Left Leg

With regard to the veteran's claim for service connection for 
shortening of the left leg, the Board finds that the claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that the veteran has presented a 
claim that is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed with respect 
to this issue and that no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
statute.

The service medical records are negative for any complaint, 
abnormal finding or diagnosis pertaining to the veteran's 
left leg.  Service medical records do not show that the 
veteran was hospitalized for any injuries, to include any 
injuries allegedly incurred in a motor vehicle accident in 
1950.  The report of the veteran's April 1955 examination for 
discharge indicates that his left lower extremity was found 
to be normal on clinical evaluation.  

At a VA examination in September 1956, the veteran gave a 
history of fracturing his left hip in a motor vehicle 
accident in 1945.  He did not report a history of service 
trauma involving his left lower extremity.  The physical 
examination disclosed that the veteran walked with a limp and 
that there was one-inch shortening of the left lower 
extremity.  X-rays of the left hip showed normal appearance 
of the bones and that the site of the old fracture was not 
evident.  The pertinent diagnosis was residuals of a left hip 
fracture.

In a statement dated in June 1982, the veteran noted that in 
October 1943, he had been struck by a car while walking and 
sustained numerous injuries, including a broken hip.  He 
reported that he had been treated by three doctors before 
service, all of whom are deceased.  He stated that he walked 
a lot during service coincident to his duties in the infantry 
and his left leg condition became worse.  He noted that he 
had a lot of pain in his left hip and could not complete the 
road marches.  He referred to an incident in service in which 
he was thrown from a tank and landed on his head and left 
knee and was knocked unconscious.  He stated that when he 
came to he had pain in his back and neck and experienced 
dizziness.  He indicated that he was taken to the hospital by 
a medic and underwent X-rays and treatment.  He remained 
hospitalized for several days and was on sick duty for 
several days after his discharge from the hospital.  He also 
indicated that he had been "aggravated" by several 
problems, including hip pain but he did not specify when the 
hip pain was experienced or specifically indicate that he 
sustained left leg trauma in the tank incident.  In addition, 
he made no reference to shortening of his left leg. 

A September 1982 letter from Dr. Pacifico Dorado indicates 
that the veteran gave a history of fracturing his left leg 
prior to service and of left leg discomfort during boot camp.  
He also gave a history longstanding problems since injuries 
sustained in service in 1950 when he was knocked unconscious 
and thrown to the ground when the tank he was riding stopped 
suddenly.  The veteran reportedly indicated that his injuries 
at that time included severe low back pain and a deep 
laceration of the left knee and that he was hospitalized for 
the injuries and subsequently discharged with "some 
persistance (sic) of his complaint."  The current 
examination was positive for shortening of the left leg.  Dr. 
Dorado  provided an opinion that, "[the veteran] has a 
disability with increasing left hip pain with low back pain, 
with shortening by one inch and atrophy of the left lower 
extremity, limitation of the left hip motion and healed scars 
from previous injuries sustained while in service and made 
worse doing his usual ordinary activity . . . ."  

In a March 1983 examination report, Dr. Ludivina Dorado noted 
that the veteran gave a history of left leg shortening due to 
an injury sustained in 1950.

A May 1983 VA examination report indicates that the veteran 
gave a history of some type of injury in an automobile 
accident prior to service and of an injury sustained while he 
was riding on a tank in Japan during service.  The examiner 
stated that the veteran's history was a "little fused."  
The examination disclosed a pelvic tilt and shortening of the 
left leg.  The pertinent diagnosis was residuals of a 
fractured left hip.

At a VA examination in March 1990, the veteran gave a history 
of a tank accident during service in which he sustained 
trauma to his left leg.  X-rays of the pelvis and left hip 
revealed no bony radiopathology.  The diagnosis was history 
of trauma to the lower left extremities and left pelvic tilt.

Lay statements received in October 1997 note that the veteran 
did not limp prior to service, and that the veteran was able 
to do numerous physical activities such as hunting, building 
houses, and playing football, prior to service.  According to 
these statements, the veteran walked with a limp when he 
returned from military service.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

The Board notes that service connection for residuals of a 
fracture of the left hip was denied in an unappealed rating 
decision of February 1957, and this denial was continued in 
an unappealed rating decision of October 1982.  The issue of 
service connection for the residuals of a fracture of the 
left hip is not currently before the Board.

As a preliminary matter, the Board notes that in a July 1998 
statement describing the incident in 1950 when he was thrown 
from a tank, the veteran indicated that the incident occurred 
when he was serving overseas and advancing on the enemy.  It 
is not clear from this statement whether the veteran intended 
to indicate that the alleged injuries were sustained during 
combat.  He did not make such an allegation in any of his 
earlier statements.  The veteran's DD 214 indicates that he 
served overseas but does not specify where overseas.  It also 
shows that he received no award indicative of participation 
in combat.  It appears from the veteran's September 1982 
statement describing the incident that the incident occurred 
in Japan rather than in a combat environment.  The September 
1982 statement of Dr. Dorado specifically indicates that the 
incident occurred in Japan.  Therefore, the Board has 
concluded that the alleged injury did not occur during the 
veteran's participation in combat and that the provisions of 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1998) are not applicable.

The Board has found the claim for service connection for left 
leg shortening to be well grounded in view of the post-
service medical evidence of this disability and the September 
1982 letter of Dr. Pacifico Dorado which appears to express 
the doctor's opinion that the left leg shortening was caused 
by service trauma in 1950 and was made worse by the veteran's 
normal activities.  However, it is clear that Dr. Dorado's 
opinion is based on history provided by the veteran since 
service medical records do not record the alleged service 
trauma or otherwise support the history recorded in Dr. 
Dorado's report.  

Significantly, when the veteran was examined by VA shortly 
after his discharge from service, he gave a preservice 
history of fracturing his left hip and no history of service 
trauma involving the left lower extremity.  In his June 1982 
statement, he referred to experiencing pain in his neck and 
back immediately after the incident in which he was thrown 
from a tank but did not specifically refer to any left lower 
extremity symptoms experienced at the time of the tank 
incident.      

In the Board's opinion, the medical records prepared 
contemporaneous to service showing no evidence of left lower 
extremity shortening, injury or disease, and the VA 
examination report prepared less than two years after the 
veteran's discharge from service showing that the veteran 
gave a pre-service history of left hip trauma and no history 
of left lower extremity disease or injury in service are of 
greater probative value than the September 1982 report of Dr. 
Dorado which is based upon the veteran's recollection of 
events occurring many years earlier and apparently was 
prepared in support of the veteran's claim for compensation 
benefits.  

The Board also notes that the lay statements submitted in 
support of the veteran's claim are based upon recollection of 
events occurring decades earlier and in any event, none of 
the authors referred to the veteran sustaining left lower 
extremity trauma in service. 

The record contains no other medical evidence suggesting that 
the veteran's left leg shortening is due to a disease or 
injury incurred in or aggravated by service. 

Therefore, the Board must conclude that the preponderance of 
the evidence is against the claim.  

The Board has considered whether the duty to assist the 
veteran in the development of facts pertinent to this claim 
includes obtaining a medical opinion concerning the etiology 
of the veteran's left leg shortening.  The Board notes that 
there is no contention or indication in the record that the 
left leg shortening is due to a disease.  In addition, any 
medical opinion relating the left leg shortening to injury 
incurred in or aggravated by service would necessarily be 
based upon history provided by the veteran many years after 
service, which the Board has determined to be unreliable.  
Therefore, the Board has concluded that no useful purpose 
would be served by obtaining a medical opinion.


ORDER

Service connection for facial scars is granted.

Service connection for gastrointestinal disability is denied.





Service connection for shortening of the left leg is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

